MEMORANDUM**
Arizona state prisoner William Chapman Mach appeals from the district court’s order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 in which he challenged his conviction for sexual conduct with a minor under 14 years of age. We dismiss the appeal for lack of jurisdiction.
The district court entered its order denying Mach’s habeas petition on January 13, 2003. The order is a “final” order pursuant to Rules 54(a) and 58 of the Federal Rules of Civil Procedure. Rule 4(a) of the Federal Rules of Appellate Procedure requires that the notice of appeal in a civil case be filed within thirty days after the entry of judgment or order. Mach did not file a notice of appeal until June 13, 2003, more than four months after the filing deadline.
Mach contends that he did not receive notice of the district court’s judgment within the time specified for filing a notice of appeal. However, “[l]ack of notice of the entry by the clerk does not affect the time to appeal or relieve or authorize the court to relieve a party for failure to appeal within the time allowed, except as permitted in Rule 4(a) of the Federal Rules of Appellate Procedure.” Fed. R.Civ.P. 77(d). Because Mach did not file a notice of appeal within thirty days of the entry of judgment, and because neither of the exceptions to the filing requirements outlined in Rule 4(a) of the Federal Rules of Appellate Procedure applies, this court lacks subject matter jurisdiction over his appeal. See Fed. R.App. P. 4(a)(5), (6) *722(outlining exceptions to the filing requirements); see also Torres v. Oakland Scavenger Co., 487 U.S. 312, 317, 108 S.Ct. 2405, 101 L.Ed.2d 285 (1988); Vahan v. Shalala, 30 F.3d 102, 103 (9th Cir.1994). The appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.